Title: From Thomas Jefferson to George Jefferson, 5 December 1804
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Sir 
                     
                     Washington Dec. 5. 04.
                  
                  I inclose you two hundred & forty dollars to cover a draught which I have this day made on you for 233. D 33 c  in favor of Wm. Brown & co. on the order of Gabriel Lilly, which order be pleased to take in.
                  In Sep. a box containing 2 large sheets of glass, 4 f. 6 I. diameter was shipped for me at Boston to your address; and in October 80. bundles of nail rod went from Philadelphia from Jones & Howell. during the last month some Mahogany was shipped by mr Trump of Phila. to your address, all to be forwarded to Monticello. a pipe of wine just arrived at Philadelphia will also be immediately ordered round to Richmond & 80. bundles more of nail rod. I will thank you from time to time for information of their arrival & departure: I expected before this that a box of books would have been sent you from Monticello to be forwarded to me here. Accept my affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               